Rule 23 order filed                 NO. 5-06-0664
May 21, 2008;
Motion to publish granted               IN THE
June 16, 2008.
                            APPELLATE COURT OF ILLINOIS

                             FIFTH DISTRICT
________________________________________________________________________

BAYVIEW LOAN SERVICING, L.L.C.,        )    Appeal from the
                                       )    Circuit Court of
      Plaintiff-Appellee,              )    White County.
                                       )
v.                                     )    No. 04-CH-40
                                       )
JEFFREY EDEN NELSON,                   )
                                       )
      Defendant-Appellant,             )
                                       )
and                                    )
                                       )
DENISE A. NELSON, NONRECORD            )
CLAIMANTS, UNKNOWN TENANTS,            )
and UNKNOWN OWNERS,                    )    Honorable
                                       )    Paul W. Lamar,
      Defendants.                      )    Judge, presiding.
________________________________________________________________________

       PRESIDING JUSTICE STEWART delivered the opinion of the court:

       In this mortgage foreclosure action, the circuit court of White County entered a

summary judgment in favor of the plaintiff, Bayview Loan Servicing, L.L.C. (Bayview), and

against the defendant, Jeffrey Eden Nelson (Nelson). On November 21, 2006, the circuit

court denied Nelson's motion to reconsider the summary judgment. Nelson appeals from the

entry of a summary judgment and from the denial of his motion to reconsider. We reverse

and remand.

                                   BACKGROUND

       On November 22, 2004, Bayview filed a complaint to foreclose a mortgage against

Nelson and the other defendants, who are not parties to this appeal. Although all of the

pleadings and proceedings include all of the defendants, we refer only to Nelson in this


                                           1
opinion since he is the only appellant. In the complaint, Bayview alleged that it was the

assignee of Old National Bank, to whom Nelson had executed and delivered a mortgage and

promissory note secured by a parcel of real estate. Bayview alleged that Nelson's payment

default entitled it to foreclose the mortgage. Bayview attached to the complaint copies of the

promissory note and mortgage executed between Nelson and Old National Bank.

       On December 23, 2004, Nelson filed an answer to the complaint, admitting that

Bayview was the owner of the mortgage and note but denying that it was entitled to foreclose

the mortgage. On March 16, 2005, Bayview filed a motion for a summary judgment. On

April 22, 2005, Nelson filed a motion for leave to amend his answer, alleging that the

documents Bayview had submitted to him in discovery contained new information that he

did not have when he filed his original answer. The court granted Nelson's motion, and on

May 25, 2005, he filed an amended answer to the complaint.

       In the amended answer, Nelson denied that he executed a mortgage to Bayview. He

also filed four affirmative defenses with the amended answer. In his first three affirmative

defenses, he alleged that Bayview was not a proper party to the proceedings because it had

refused to provide him with copies of any assignment to it from Old National Bank, it had

not recorded any assignment of the mortgage between it and Old National Bank, and it had

not attached to its complaint a copy of any assignment. In the fourth affirmative defense,

Nelson alleged that the complaint did not include any assignment from Old National Bank

as required by the Code of Civil Procedure (735 ILCS 5/1-101 et seq. (West 2004)).

Bayview did not file a response to the affirmative defenses.

       On June 17, 2005, Bayview filed an amended motion for a summary judgment,

alleging that Nelson's answer contained only general denials of the allegations in its

complaint and that, contrary to the allegations in Nelson's affirmative defenses, it had

provided him with a recorded copy of its assignment of the mortgage from Old National


                                              2
Bank. Bayview alleged that it was not required to attach to its complaint a copy of the

assignment, but it did attach a copy of an assignment to the amended motion for a summary

judgment. The attached assignment is dated June 22, 2004, and assigns Old National Bank's

interest in the subject mortgage to Bayview Financial Trading Group, L.P. (the Partnership).

       In the amended motion for a summary judgment, Bayview alleged that Nelson's

"repeated allegations" that Bayview was unknown to him were inaccurate. In support of that

statement, Bayview attached two letters which it claimed notified Nelson "of the transfer of

servicing from Old National Bank" to Bayview. The first letter, dated August 6, 2004,

indicated that Bayview had "acquired the servicing" of Nelson's loan from Old National Bank

but that the transfer did "not affect the terms or conditions" of his loan documents, "other

than the terms directly related to the servicing" of the loan. The second letter, dated

September 9, 2004, indicated that the loan was in default. Bayview also alleged in the

amended motion that it was entitled to a summary judgment because Nelson's answers were

mere general denials without factual basis or support and insufficient to create a material

issue of fact.

       Nelson filed a response to the amended motion for a summary judgment, alleging that,

in his amended answer, he had denied specific facts and that genuine issues of material fact

existed, including issues raised in his affirmative defenses. He also argued that Bayview had

admitted his affirmative defenses by failing to respond to them.

       The parties appeared for a hearing on the amended motion for a summary judgment,

but there is no transcript of that hearing in the record. On March 13, 2006, the court entered

a summary judgment, finding that Bayview was the owner of the mortgage and note and

entitled to foreclosure.

       On April 21, 2006, Nelson filed a motion to reconsider the entry of the summary

judgment. On August 8, 2006, at the hearing on the motion to reconsider, Judge Lamar


                                              3
granted the parties 28 days within which to file additional pleadings.

       On September 5, 2006, Nelson filed a memorandum in support of his motion to

reconsider, alleging again that there were genuine issues of material fact precluding a

summary judgment, that his affirmative defenses had been admitted, and that Bayview was

not a proper party to the lawsuit because it had "never established by attachment or otherwise

how it came into possession of the mortgage."

       On September 21, 2006, Bayview filed a response to Nelson's motion to reconsider

and supporting memorandum, again alleging that Nelson's general denials and affirmative

defenses did not preclude a summary judgment. Bayview argued that Nelson failed to raise

any substantive defense to the foreclosure action and that the court should deny the motion

to reconsider and enter a judgment of foreclosure and sale.

       On September 22, 2006, Bayview filed a motion for the entry of a judgment of

foreclosure and order of sale, alleging that it had previously filed an affidavit proving that

it was the "holder of the mortgage and note" and that it properly stood before the court.

Nelson filed an answer to the motion for the entry of the judgment and an objection to a

hearing on that motion prior to the court's reconsideration of the summary judgment.

       On November 21, 2006, the parties appeared, and the court issued a docket order

denying Nelson's motion to reconsider and granting Bayview's motion for a judgment of

foreclosure and order of sale. This appeal followed.

                                         ANALYSIS

       Our review from a summary judgment order is de novo. Community Bank of Greater

Peoria v. Carter, 283 Ill. App. 3d 505, 508 (1996) (Community Bank). A summary judgment

is an appropriate remedy only if the pleadings, depositions, and admissions on file, together

with any affidavits, show that there is no genuine issue of material fact and that the movant

is entitled to a judgment as a matter of law. Purtill v. Hess, 111 Ill. 2d 229, 240 (1986); 735


                                              4
ILCS 5/2-1005 (West 2006). Because a summary judgment is a drastic remedy that defeats

the nonmovant's right to a trial, it should be granted only where the movant's right is "so clear

as to be free from doubt." Community Bank, 283 Ill. App. 3d at 508.

       The record in this case includes only one assignment from the original mortgagee, Old

National Bank. That assignment is to the Partnership, which is clearly a legal entity separate

and distinct from Bayview. At the oral argument before this court, Bayview's counsel

acknowledged that Bayview is a legal entity separate and distinct from the Partnership, that

the Partnership is the correct legal entity to which Old National Bank assigned the mortgage

and note, and that Bayview is not the correct plaintiff to have filed the complaint to foreclose

the mortgage. Since Bayview is not the correct legal entity to have brought this action, the

trial court's entry of the summary judgment and orders of foreclosure and sale were improper

as a matter of law.

       Under the Illinois Mortgage Foreclosure Law (735 ILCS 5/15-1101 et seq. (West

2006)), the mortgagee, or the lender, is defined as the holder of an indebtedness secured by

a mortgage or one claiming through a mortgagee as a successor (735 ILCS 5/15-1208 (West

2006)). The record indicates that Old National Bank, the original mortgagee, assigned its

interest in the mortgage of Nelson's property to the Partnership. The assignment from Old

National Bank to the Partnership operated to transfer to the Partnership all of Old National

Bank's right, title, and interest in the mortgage of Nelson's real estate. See Community Bank,
283 Ill. App. 3d at 508.

       There is no evidence that Bayview ever obtained any legal interest in the subject

property. At most, the record indicates that the Partnership relied upon Bayview to service

the mortgage payments. Nelson raised this issue in his amended answer and in all subsequent

pleadings. Bayview suggests that Nelson's original answer, in which he admitted that

Bayview held the mortgage and note, prevented him from raising that as a factual issue in


                                               5
later pleadings. We disagree. The trial court granted Nelson leave to file an amended answer

based upon his assertions that he had obtained new information of which he had not been

aware when he filed his original answer. Then, in the amended answer and all of his

subsequent pleadings, Nelson raised the issue of whether Bayview was a proper party to the

proceedings. Nothing in the trial court record indicates that Bayview holds the mortgage or

note that is the subject of this foreclosure action. At the time the court entered the summary

judgment and denied Nelson's motion to reconsider, the record indicated that the Partnership

was the only legal entity with the right to institute a mortgage foreclosure action against

Nelson for this particular parcel of real estate. Therefore, there was no basis for the entry of

a summary judgment in favor of Bayview, a stranger to the mortgage. Additionally, because

there was no basis for the entry of a summary judgment in favor of Bayview, the court

improperly entered the judgment of foreclosure and order of sale. Based upon our holding,

we need not address the parties' additional arguments.

                                       CONCLUSION

       We reverse the summary judgment and the judgment of foreclosure and order of sale

entered in favor of Bayview and against Nelson. Because none of the other defendants

participated in this appeal, we make no rulings with regard to them but indicate that, from

the record presented herein, it appears that the same principles apply to the nonappealing

defendants as apply to Nelson. We remand for further proceedings consistent with this

decision.



       Reversed and remanded.



       GOLDENHERSH and SPOMER, JJ., concur.